   

Case 1:20-cv-00644-GBD Document 11 Fildff ie

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Cedric Reid,
Plaintiff(s),
-against- 20cv644(GBD)
PRO SE PRETRIAL
City of New York; Martha W. King; NYC Health & Hospitals; CONFERENCE
et al,
Defendant.

 

X

Pro se Plaintiff and counsel for all parties are hereby notified that this case is referred to
Magistrate James L. Cott for the purposes of Case Management and Scheduling pursuant to
Federal Rule Civil Procedure 16. You are directed to furnish all attorneys in this action with
copies of this order and enclosures. If you are unaware of the identity of counsel! for any of the
parties, you must send a copy of the notice and rules to that party personally.

All correspondence to the Court should be addressed to the chambers of Magistrate
Judge James L. Cott and submitted to the Pro Se Intake Unit, located in the Thurgood Marshall
United States Courthouse, 40 Foley Square, New York, New York 10007 telephone (212) 805-
0175.

Any procedural questions by Pro Se plaintiff should be addressed to the Office of Pro Se
Intake Unit at (212) 805-0175.

Dated: August 19, 2020
New York, New York

SQ.ORDERED: ;
orge B. Daniels
ited States District Judge

 

 

 
